Case 1:18-cr-00373-RJS Document 729 Filed 09/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

WAIVER OF RIGHT TO BE

= PRESENT AT CRIMINAL

DEVONTAE NEWTON, PROCEEDING

Defendant.
x 18-CR-373 (RJS)

Check Proceeding that Applies

Date:

Entry of Plea of Guilty

 

 

Print Name Signature of Defendant

Sentence

I understand that I have a right to appear before a judge in a courtroom in the Southern
District of New York at the time of my sentence and to speak directly in that courtroom to

 
Case 1:18-cr-00373-RJS Document 729 Filed 09/29/20 Page 2 of 2

sentencing on the following conditions. | want my attorney to be able to participate in the
proceeding and to be able to speak on my behalf at the Proceeding. 1 also want the

ability to speak privately with my attorney at any time during the proceeding if I wish to
do so,

Date: ahs|o Desimrlue Newton

Print Name Signature of Defendant

 

 

I hereby affirm that I am aware of my obligation to discuss with my Client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both Participating remotely.

Date: alosfie Stephen 2 oo ae =

Print Name Signature of Defense Counsel

Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter

also translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: :

 

 

 

Date:
Signature of Defense Counsel
Accepted:
Signature of Judge
Date:

 
